UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4337



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHEREE ANN COCKRELL, a/k/a, Cheree Ann Helms,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00281-WLO)


Submitted: October 31, 2006                 Decided:   November 3, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Carr Allen, III, Federal Public Defender, William S.
Trivette, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant.      Anna Mills Wagoner, United States
Attorney, Robert Albert Jamison Lang, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Cheree Ann Cockrell pled guilty without a plea agreement

to being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2000).          The district court sentenced Cockrell

as an armed career criminal pursuant to 18 U.S.C. § 924(e)(1)

(2000), which carries a statutory mandatory minimum sentence of

fifteen years’ imprisonment.          Cockrell received the minimum 180

months’ imprisonment.

           On appeal, Cockrell’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that there

exist no meritorious issues for appeal but contending that the

district court imposed an unreasonable sentence because Cockrell

has been rehabilitated, and no further punishment is necessary.*

However,   as   noted   by   both    the   district   court   and   Cockrell’s

counsel, the term of imprisonment imposed in this case is the

mandatory minimum sentence pursuant to 18 U.S.C. § 924(e)(1).

Because the district court could not have given a lower sentence

under the terms of the statute, the sentence is not unreasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We

therefore affirm Cockrell’s conviction and sentence.                This court

requires counsel inform his client, in writing, of her right to



     *
      Although notified of her right to do so, Cockrell has not
submitted a pro se supplemental brief.

                                      - 2 -
petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -